Citation Nr: 1816553	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected diabetes mellitus type I, with complications of diabetic retinopathy, peripheral neuropathy of the lower extremities, and erectile dysfunction.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1991.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued the 40 percent rating for diabetes mellitus and the 10 percent rating for depression.  The decision also denied service connection for stomach ulcers and determined there was no new and material evidence to reopen the previously denied claim of service connection for hypertension. This matter also comes before the Board on appeal from a May 2015 rating decision, which denied TDIU.     

In the June 2011 substantive appeal, the Veteran indicated that he was no longer appealing the issues of entitlement to increased evaluation for depression and service connection for stomach ulcers and hypertension.  The Veteran also appealed a December 2012 rating decision that continued a noncompensable evaluation for tension headaches.  A statement of the case issued in September 2013; however, the Veteran did not perfect an appeal of this issue.  38 C.F.R. § 20.302(b).  Consequently, the Board does not have jurisdiction over these matters. 

The Board notes that during the appeal period, service connection for sleep apnea and bilateral carpal tunnel syndrome were awarded as secondary to diabetes mellitus.  See December 2014 and November 2016 rating decisions.  The Veteran did not expressed disagreement with either the disability ratings or effective dates assigned for these awards.  For this reason, the Board concludes that those matters are not presently before the Board on appeal. 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, Type I, has been manifested by requiring more than one daily injection of insulin provided by an insulin pump and monitored by Telehealth and diabetic management software, a restricted diet, and regulation of activities; diabetes mellitus has resulted in episodes of hypoglycemia due to over correcting the insulin pump, but has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus complications that would be compensable if separately evaluated.

2.  The service-connected disabilities are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for an evaluation of 60 percent, but no higher, for diabetes mellitus, Type I, has been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for the assignment of a TDIU rating by reason of service-connected disabilities are met.  38 U.S.C. §§ 501, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected diabetes mellitus is currently rated as 40 percent disabling under the provisions of Diagnostic Code 7913.  38 C.F.R. § 4.119.  Under this Diagnostic Code 7913, a 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated.  Id.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  Id.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

Historically, in a September 1991 rating decision, the RO granted entitlement to service connection for diabetes mellitus, Type I, and assigned a 40 percent rating, effective April 1991.  
 
After reviewing the relevant evidence of record and resolving any doubt in favor of the Veteran, the Board finds that a 60 percent rating, and no higher, is warranted for the Veteran's diabetes mellitus, Type I. 

It is not in dispute that the medical evidence of record shows that the Veteran's diabetes requires insulin, restricted diet, and a regulation of activities for control. Since 2009, the Veteran has required more than one daily injection of insulin administered by an insulin pump.  See e.g. VA treatment record dated in August 2009.  The Veteran's diabetes has routinely been classified as poorly controlled and brittle.  See e.g. VA treatment record dated April 2010 and February 2015.  Private medical records further reveal the Veteran had episodes of hypoglycemia due to over correcting the insulin pump.  

That being said, while the medical evidence does not show the Veteran's diabetes required twice a month or even weekly visits to a diabetic care provider (e .g. VA examination reports dated in April 2008, December 2012, and May 2015), the Veteran's diabetes (insulin pump) has been monitored daily by Telehealth and diabetes management software.  See e.g. VA treatment record dated in November 2013, April 2014, September 2014, and February 2015.  
Further, the evidence is in equipoise as to whether the Veteran's diabetes caused episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year.  In this regard, in December 2007, VA treatment records do show the Veteran was hospitalized for two days due to a sudden onset of altered consciousness, but the cause of the syncope was unclear.  It was thought to be either a global hypoperfusion of the brain from cardiac rhythm disturbance or hypoglycemia or a seizure.  An August 2009 private medical record indicated the Veteran had two admissions in one month since the last visit.  However, at no time has the evidence shown the Veteran had at least three hospitalizations per year, to include on VA examination in December 2012, VA treatment record dated December 2013, and VA examination in May 2015. 

In light of the foregoing, the Board resolves any reasonable doubt in the Veteran's favor, and finds that the manifestations of the Veteran's diabetes mellitus, Type I, more closely approximates the criteria for a 60 percent rating under Diagnostic Code 7913.  Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  

The Veteran's use of an insulin pump meets the criteria for a 100 percent rating, but as discussed above he does not meet the other criteria for a 100 percent rating.  The Board has found that the Veteran's diabetes more nearly approximates the criteria for a 60 percent rating as he continued to require insulin, restricted diet and regulations of activities.  38 C.F.R. § 4.7.  In addition, the evidence is in equipoise as to whether he requires one or two hospitalizations a year, but clearly there has been no evidence of at least three.  And at no time has the Veteran physically gone to twice a month or weekly visits to his diabetic care provider, but the Board finds he approximates the criteria for a 60 percent as a result of his Telehealth and diabetes management software monitoring. 

As directed by VA regulations, the Board must also consider whether the Veteran experienced any separately compensable complications from his diabetes mellitus, Type II.  As discussed in the Introduction, the record reflects that the Veteran has already been granted service connection for sleep apnea, rated as 50 percent disabling and bilateral carpal tunnel syndrome of the upper extremities, each rated 10 percent disabling.   The Veteran has not expressed disagreement with either the disability ratings or effective dates assigned for these awards.  For this reason, the Board concludes that those matters are not presently before the Board on appeal. 

There is no evidence of any other complications warranting compensable evaluations resulting from the Veteran's service-connected diabetes mellitus, Type I, to include diabetic retinopathy, peripheral neuropathy of the lower extremities, and erectile dysfunction.  The Veteran's erectile dysfunction has not been shown to be productive of penis removal, penis deformity, atrophy of both testis, or testis removal.  38 C.F.R. § 4.115b, Diagnostic Codes 7520-7524.  There has been no objective evidence that the Veteran has diabetic peripheral neuropathy of the bilateral lower extremities, let alone mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  On VA examination in May 2015, the examiner indicated that the Veteran's radiating leg pain was most consistent with radiculopathy from his back condition and not related to his diabetes.  The examiner noted this was contrary to the Disability Benefits Questionnaire submitted by the Veteran in 2014, but it was not supported by objective medical evidence as peripheral neuropathy was not list in the Veteran's medical problem list. 

With regard to the Veteran's mild nonproliferative diabetic retinopathy, on VA examination in October 2014 and May 2015, the Veteran's corrected near and distance visual acuity was 20/40 or better in each eye.  There were no visual field defects or incapacitating episodes.  Thus, higher ratings are not warranted under 
38 C.F.R. § 4.79, Diagnostic Code 6006, on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6006.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the 60 percent rating assigned in the instant decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); See Hart, supra.   


TDIU

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

In this case, the Veteran contends that his service-connected disabilities, especially his diabetes mellitus, prevent him for securing or following any substantially gainful occupation.  Records show the Veteran was self-employed from 1999 to 2009.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in December 2014.

Service connection is currently in effect for: sleep apnea, 50 percent disabling; diabetes, was 40 percent disabling (now 60 percent); depression, 30 percent disabling; carpal tunnel syndrome right upper extremity, 10 percent disabling; carpal tunnel syndrome left upper extremity, 10 percent disabling; and tension headaches, noncompensable.  The Veteran had an 80 percent combined evaluation from January 2014 even prior to the award of the 60 percent rating for diabetes.  See November 2016 Rating Code Sheet.  The Veteran meets the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected disabilities, which are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

The Board is aware that the Social Security Administration did not find the Veteran disabled, but the Board is not bound by their determinations.  The Board is also aware that the December 2012 VA examiner indicated the Veteran was not unemployable and could work in a physical occupation, and the May 2015 VA examiner indicated the Veteran was capable of sedentary employment.  

Although there is suggestion from this body of evidence that sedentary employment is still a viable possibility at this time (though what type remained given his educational and occupational background was not delineated), the Board disagrees with any such notion.  Especially since an April 2010 VA treatment record indicated the Veteran had multiple medical problems, including his poorly controlled diabetes, which caused the Veteran to be disabled.  A January 2015 Request for Employment Information (VA Form 21-4192), shows the Veteran was a self-employed service technician and he last worked in June 2009 per doctor's orders, unstable blood sugars, and memory loss.  A February 2015 letter from the Veteran's endocrinologist found that the Veteran's diabetes had become difficult to control and required a considerable amount of time to manage and travel to appointments, which made it difficult for him to seek gainful employment.  Finally, the Veteran submitted doctors notes dated in June 2009 and January 2015 indicating he was advised to stay off work indefinitely due to medical reasons. 

All of this is significant because, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 
26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

In light of his occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficiently severe to render him unable to obtain or maintain any form of substantially gainful employment in accordance with his occupational background and education level.  While there is no doubt that he has additional impairment because of nonservice-connected conditions, the fact remains that he is ill-equipped for the only remaining type of work he can supposedly do (sedentary).  Accordingly, a TDIU is warranted.  38 U.S.C. § 1507; 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a 60 percent evaluation, and no higher, for service-connected diabetes mellitus type I, with complications of diabetic retinopathy and erectile dysfunction, is granted subject to the controlling regulations governing monetary awards.

Entitlement to a TDIU is granted subject to the controlling regulations governing monetary awards.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


